EXHIBIT 10.5 Quepasa Marketing Services Letter of Agreement April 14, 2010 Mr. Alonso Ancira Chairman of the Board AHMSA Campos Eliseos No. 29 Piso 8 Col. Polanco, C.P. 11580 Mexico, DF Dear Mr. Ancira, Quepasa Corporation (“Quepasa”) is pleased to have been engaged to implement a marketing program for Altos Hornos de Mexico (“Client”), and we are looking forward to working with you and your team. This letter sets for the principle terms and conditions (the “Agreement”) governing our ongoing relationship and will be effective as of the date hereof. 1. Work and Fees Quepasa has agreed to conceive, plan and execute the marketing program more specifically described in Exhibit A attached hereto (the “Program”). Quepasa will bill for its work according to the timeline and fee schedule provided in Exhibits B and C. If we need to bill beyond this to execute elements of the Program, we will secure approval in writing signed by both parties before any such work is performed. Any work we perform outside the scope of the Program will be subject to additional charges, which shall be agreed to in writing signed by both parties before any such work is performed. 2. Third-Party Charges During our engagement Quepasa may recommend retaining third-party vendors. The retention of all third-party vendors will require the Client’s prior written approval and ensuing expenses will be passed through without mark-up to the Client. 3. Invoices & Payment All invoices are due and payable within ten (10) business days of the invoice date and those more than thirty (30) days overdue will be subject to an automatic bookkeeping charge of five percent (5%) per month. If your accounts receivable ever exceeds forty-five (45) days from the invoice date, Quepasa retains the right to cease all work being performed for the Client. 4. Term The Agreement shall be effective as of the date hereof and cover work performed by Quepasa for the Client from April 14, 2010 through April 13, 2011(the “End Date”), unless terminated sooner according to the provisions below. The “Term” shall be the actual period covered by the Agreement. Either party may terminate the Agreement prior to the End Date for any reason or no reason with thirty (30) days prior written notice to the other party (“Termination Notice”), which thirty-day period will begin on the date that the Termination Notice is received. The parties may only agree to extend the Term beyond the End Date pursuant to a writing signed by both parties. 1 5. Press The Client agrees to participate in press releases to announce its engagement with Quepasa, as well as individual marketing initiatives therein. Quepasa will bear all the costs for the press releases. 6. Warranties Quepasa disclaims all express and implied warranties and does not make any guarantees regarding the success of the Program or any other work we perform for the Client. The Client acknowledges and agrees that no statements made by Quepasa may be construed as a promise or guarantee of success. 7. Indemnification The Client shall, at its own cost and expense, indemnify and hold harmless Quepasa, their affiliates, and their officers, directors and employees from and against any and all liability, cost, loss, damage, injury or expense, including reasonable attorneys' fees, arising in connection with any third-party claim resulting from the Program cleared and approved by Client. 8. General This Agreement will be governed by and construed with the laws of the State of California, without regard to or application of conflicts of laws or principles. This Agreement is the complete and exclusive understanding and agreement between the parties regarding its subject matter, and supersedes all proposals, understandings or communications between the parties, oral or written, regarding its subject matter. If the terms described above are acceptable to you, please so indicate by signing both of the enclosed copies of this letter and returning one of them to Quepasa. Please retain the other signed original of this Agreement for your records. We look forward to working with Altos Hornos de Méxicoand to a long and mutually rewarding relationship. Sincerely, John Abbott CEO Quepasa Corporation Approved and Agreed: Altos Hornos de México Quepasa Corporation Signed: /s/Alonso Ancira Elizondo Signed: /s/ John Abbott Name: Alonso Ancira Elizondo Name: John Abbott Title: Chairman of the Board Title: CEO Date: April 14, 2010 Date: April 14, 2010 2 EXHIBIT A Marketing Program for Altos Hornos de México ● AHMSA Corporate Site o Corporate site beta launch o Corporate site serving and hosting o Corporate site feature launch (promotional application) o Corporate site official launch o Corporate site feature launch (social media integration) o Corporate site feature launch (interactive widget) ● Social Media Marketing Campaigns o Campaign 1: § Interactive Game Application & Campaign § Prizing and fulfillment o Campaign 2: § AHMSA Corporate Art Design DSM Campaign § Prizing and Fulfillment o Campaign 3: § Video Submission-Based DSM Promotion § Prizing and Fulfillment 3 EXHIBIT B Timeline and Pricing Milestone Deadline Fee ($US) Up Front Payment May 1, 2010 AHMSA Corporate Site Corporate Site Beta Launch May 1, 2010 Corporate site serving and hosting* May 1, 2010 - ongoing tbd Corporate Site Feature Launch (Promotional Application) July 15, 2010 Corporate Site Official Launch September 1, 2010 Corporate Site Feature Launch (social media integration) November 15, 2010 Corporate Site Feature Launch (Interactive widget) February 1, 2011 Corporate Site Total Social Media Marketing Campaigns Campaign 1 Interactive Game Application & Campaign July 15, 2010 Prizing and Fulfillment October 15, 2010 Campaign 2 AHMSA Corporate Art Design DSM Campaign September 1, 2010 Prizing and Fulfillment December 1, 2010 Campaign 3 Video Submission-Based DSM Promotion November 15, 2010 Prizing and Fulfillment November 15, 2010 Marketing Campaigns Total Grand Total *Cost will be passed through 4 EXHIBIT C Fee Schedule Date Due ($ US) May 1, 2010 July 15, 2010 September 1, 2010 October 15, 2010 November 15, 2010 December 1, 2010 February 1, 2011 February 15, 2011 Total 5
